Case 1:20-cv-10910-WGY Document 1-3 Filed 05/12/20 Page 1 of 4

 

 

 

@ Firefox File Edit View History Bookmarks Tools Window Help sm SS @ 100% G9 Tue5:22PM = Q O
Teles aC Lies karinadem x Flea CR mt ao) LC em Ore TIE Lela Rie) i (3) Erin Elizabeth
€ CQ |O BW https://wwwacebook.com/retreat?fref=search&_tn_=%2Cd%2CP-R&eid=ARAszGJs_NhNmq7bé 80% - | Search + i\ O ~ C6 @O ark & |=
Erin Elizabeth Q Fe Ga

 

 

ag Erin Elizabeth Timeline ~ 2020 ~ April +

we Erin Elizabeth ene
EMM April 28 at 8:57 PM-@

brand new rule: you don’t have the privilege to post here until after you’ve
read the article. Otherwise you just embarrass yourself.

 

Shiva just made a video which we downloaded where he laughed at
Bobby's disability with his voice and threaten to publicly to destroy each
and everyone of the Kennedy family members. Authorities have been

© Friends -

 

7 7 contacted and some say they are fearful of the threatening tone and
3 horrific things that were said including that people should go suck Bobby's
you know what. On video. The F bomb dropping every few seconds is one
= thing but what | said is frightening wrong and | am ashamed
| ever followed him.
Matina George Catharine lone Murphy s8i82Robert F Kennedy Junior says he finally must speak out because Shiva

Layton has basically attacked every leader of the movement and Bobby’s friends
and colleagues. He points out how Shiva worked with Bill and Hillary Clinton
and Bill Gates Microsoft and Pfizer. AND Shiva owns a vaccine company.
What do you thinks? | used to follow Shiva and | learned this information
a couple days before Robert F Kennedy Junior broke it and | was so
saddened. Dr. Mercola is very sad as well.@

 

     

Sa
Justin Harvey Nick Johansen _ Kathleen Finn-
Miller

f

Heather Starr Zen Honeycutt Lowell Hubbs

 

@ Life Events

 

HEALTHNUTNEWS.COM
BREAKING: RFK Jr. Asks if Dr. Shiva Owning a Vaccine Company
& Partnering with Microsoft is Why He's Splintering the...

 

5 year Anniversary Ina relationship SO is Jeffrey Rose, Jessica Kyla and 243 others 365 Comments 140 Shares
of our site with Joseph...
December 16, 2018 September 21, 2017 i) Like © Comment @ Share

Most Relevant ~
Bei S) - Pyccxmit - Espafiol a
Portugués (Brasil) - Francais (France) fF VETER & COMTIEEN Sw

aoe & | Heather Starr Yeah as a lifelong resident of MA | feel most ppl are
done w the kennedys and yes MA is really loaded with deep state-
Facebook © 2020 In the end nobody but shiva is talking about the truth of the
immune systems and vitamins to fight disease -
Boston is supposed to b... See More Chat Ga

 

kies - More

 
Case 1:20-cv-10910-WGY Document 1-3 Filed 05/12/20 Page 2 of 4

 

TM lalla GRC eoM Mem Clalit (lle x iG Learn How to Grow Your Owr x Dashboard Page x ™ Post Attendee - Zoom Ei Erin Elizabeth x
@® OO @ https://wwwacebook.com/retreat 110% ce | Wy | @ Search
| £| Erin Elizabeth Q (2 Karina Home _ Create

 

 

Na Erin Elizabeth Timeline » 2020 ~ April v

Dorothy Sinclair | think he's running scared. He only knows
politics.. Shiva knows everything else.

Os

Like - Reply - 1w

  
 
  

2 Mathews George Dorothy Sinclair You are right!
Matina George Catharine oO e
Layton

Like - Reply - 1w

® # Author

~ Erin Elizabeth Dorothy Sinclair Shiva called out all the good
leaders of the movement. Del Bigtree and all the rest. The
Vaxxed team. And last night his video where he made front
of Bobby's voice and his disability and said he was going to
destroy the family. And now that | know he made prior video

_— , saying that Del Bigtree is controlled opposition because he

lone Murphy Nick Johansen —_ Heather Starr wouldn't interview them. Look. Bobby tried to be friends with

3 Kennedy. Kennedy was friendly. But Bobby thought he was
4

going to get in with the group and when they learn he beat
i the heck out of women and was arrested for it. | think they

Kathleen Finn- Zen Honeycutt Lowell Hubbs 06/29/2005 = sooKiwe sirer

Miller tae Astin wea

   

decided it was not a good idea. => Everybody has their past
but this man beats women and I've got a few news videos on
that as well. Are those lies as well?

  

 

© Life Events

 

 

Like - Reply - 1w

 

5 year Anniversary In a relationship * Di Jana Erin Elizabeth Every time you put that document
of our site with Joseph... from 2005. you remind me that Kennedy endorsed Hillary

December 16, 2018 September 21, 2017 2016. He can't endorsed her now asheisnotrunning
Case 1:20-cv-10910-WGY Document 1-3 Filed 05/12/20 Page 3 of 4
Me ate) em carroll x re 'M-lea Male) MCR CiColi am (elem ely Ts D4 Dashboard Page x @ Post Attendee - Zoom Ei Erin Elizabeth x

'o © @ https://www.facebook.com/retreat 110% eee v7 | © Search Vv il

 

| £ Erin Elizabeth Q f Karina Pe oyna) Create

 

Ng Erin Elizabeth Timeline ~ 2020 ~ April v

Be rq || @ Arnold N DeLisha Perez All | know is there is a lot of controlled
. te I opposition in the anti vax/ex vax(whatever you want to call it)
A, Ww movement. You have to research people and not blindly follow

: them just because they are saying what you want to hear. It is like
buying organic... See More

    

-

lone Murphy Nick Johansen Heather Starr

H 3
Like - Reply - 1w ©

f Most Relevant is selected, so some replies may have been filtered out.

fe) ) # Author

Erin Elizabeth Arnold N DeLisha Perez Good idea. | was just

 

Wee: : i :
athiean Hint Zentionayoult  Lowsll Hubs sad to see that Shiva on the vaccine company worked with
Miller Bill and Hillary Clinton and made hundreds of millions of

doing so and works with Pfizer drug company and last night
that he said he’s going to destroy Bobby and everyone of his
. family members and made jokes about his voice and

© Life Events disability. And then of course he made fun of John F Kennedy
Junior and ripped apart Martin Luther King junior. So
understandably people have a little bit of a problem with that
plus his record of abusing and beating women. Look.
Everybody has their past but he still seems like he hasn't
changed. Actually just last night he proved that.

    

 

06/29/2005 snoKwme surrey ~

m*,

    

5 year Anniversary In a relationship
of our site with Joseph...
December 16, 2018 September 21, 2017
English (US) - Espafiol - Portugués (Brasil) - -

Frangais (France) - Deutsch

 

Privacy - Terms - Advertising - Ad Choices [> - Like - Reply - Iw

Cookies - More ~

as. :
Facebook © 2020 View 4 more replies

QQ Jody McDonald Just read another article about this... +) &
Like - Reply - 1w

 
Case 1:20-cv-10910-WGY Document 1-3 Filed 05/12/20 Page 4 of 4
Me ate) em carroll x re 'M-lea Male) MCR CiColi am (elem ely Ts D4 Dashboard Page x @ Post Attendee - Zoom Ei Erin Elizabeth x

'o © @ https://www.facebook.com/retreat 110% eee v7 | © Search Vv il

 

| £ Erin Elizabeth Q f Karina Pe oyna) Create

 

Ng Erin Elizabeth Timeline ~ 2020 ~ April v

Be rq || @ Arnold N DeLisha Perez All | know is there is a lot of controlled
. te I opposition in the anti vax/ex vax(whatever you want to call it)
A, Ww movement. You have to research people and not blindly follow

: them just because they are saying what you want to hear. It is like
buying organic... See More

    

-

lone Murphy Nick Johansen Heather Starr

H 3
Like - Reply - 1w ©

f Most Relevant is selected, so some replies may have been filtered out.

fe) ) # Author

Erin Elizabeth Arnold N DeLisha Perez Good idea. | was just

 

Wee: : i :
athiean Hint Zentionayoult  Lowsll Hubs sad to see that Shiva on the vaccine company worked with
Miller Bill and Hillary Clinton and made hundreds of millions of

doing so and works with Pfizer drug company and last night
that he said he’s going to destroy Bobby and everyone of his
. family members and made jokes about his voice and

© Life Events disability. And then of course he made fun of John F Kennedy
Junior and ripped apart Martin Luther King junior. So
understandably people have a little bit of a problem with that
plus his record of abusing and beating women. Look.
Everybody has their past but he still seems like he hasn't
changed. Actually just last night he proved that.

    

 

06/29/2005 snoKwme surrey ~

m*,

    

5 year Anniversary In a relationship
of our site with Joseph...
December 16, 2018 September 21, 2017
English (US) - Espafiol - Portugués (Brasil) - -

Frangais (France) - Deutsch

 

Privacy - Terms - Advertising - Ad Choices [> - Like - Reply - Iw

Cookies - More ~

as. :
Facebook © 2020 View 4 more replies

QQ Jody McDonald Just read another article about this... +) &
Like - Reply - 1w

 
